Citation Nr: 0119497	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The Board acknowledges that the RO, by rating decision dated 
September 2000, awarded the veteran a total disability 
evaluation based on individual unemployability (TDIU) 
effective from October 1998.  In its Informal Hearing 
Presentation (IHP), the veteran's representative contended 
that the benefit sought on appeal had been granted and that 
the Board should return the case to the RO without further 
action.  However, the Board finds that, although the 
veteran's actual benefit may not differ, his claim for an 
increased evaluation for PTSD is separate and distinct from 
his claim for TDIU.  In addition, as the representative did 
not file the Notice of Disagreement or the substantive 
appeal, and does not have the written consent of the veteran, 
the Board cannot accept the IHP as a proper withdrawal of the 
issue on appeal.  See 38 C.F.R. § 20.204 (c) (2000).  
Therefore, the Board will proceed with the issue prepared for 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is productive of total occupational 
and social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is more disabling than 
currently evaluated.  As to the veteran's claim for a higher 
rating, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Specifically, the RO acquired relevant treatment 
records, provided the veteran with a VA examination in 
November 1999, and afforded him a personal hearing in April 
2000.  Therefore, the VA has fulfilled its duty to assist the 
veteran in developing facts that are pertinent to his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The record shows that the veteran was initially granted 
service connection for PTSD in a December 1999 rating 
decision.  After the issuance of several subsequent rating 
decisions, the veteran was assigned a 70 percent evaluation 
effective from October 1998, as well as temporary total 
evaluations due to periods of hospitalization.

In relation to the current appeal, VA clinical records show 
that the veteran first sought mental health treatment in 
April 1999.  He reported constant thoughts of war 
experiences, social isolation, antisocial behavior, poor 
sleep, depression, and flashbacks.  He was assessed with 
PTSD.  In October 1999, he reported continued depression, 
severe anxiety, and insomnia.  He was capable of  performing 
activities of daily living.  

The veteran was admitted for inpatient PTSD treatment from 
July to August 1999.  He complained of symptoms including 
anger, rage, hypervigilance, sleeplessness, intrusive 
thoughts, flashbacks, nightmares, social isolation, 
depression, and anxiety.  Mental status examination on 
admission found him to be alert and oriented, with fair 
insight and judgement, an appropriate affect, and coherent 
speech.  Memory was grossly intact and mood was euthymic.  He 
denied suicidal, homicidal, or psychotic thoughts, and denied 
delusions and hallucinations except for those related to his 
PTSD symptoms.  He was diagnosed with chronic PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
29.

The veteran participated in individual and group 
psychotherapy.  During the therapy sessions, he reported that 
he lived on an island off the coast of the Upper Peninsula of 
Michigan and was snowed in during the winter months.  He had 
no phone or electricity and lived 5 miles from the nearest 
neighbor.  He saw his immediate family 2 to 3 times per year 
and had been divorced three times.  The psychotherapy summary 
stated that the veteran found it difficult to maintain 
employment due to anger and mistrust, was extremely socially 
isolated, had poor relations with his children, and all of 
his marriages had failed.  Although he had achieved some 
benefit from therapy, it was clear that his symptoms were 
chronic and would likely interfere with his adjustment 
outside of the hospital.  

During a VA examination in November 1999, the veteran 
reported that he lived alone in a cabin.  He was isolated 
approximately one-half of the year due to snow and he 
sustained himself by hunting, fishing, and an occasional job.  
He spent his time reading and watching television.  His 
family visited a few times each year.  He had lived in this 
manner for 9 years.  He complained of sleep disturbance, 
intrusive thoughts, hypervigilance, irritability, and anger.  
He used medication but it did not improve his ability to 
sleep.  He avoided reminders of Vietnam.  Most of his 
intrusive thoughts occurred at night and he had crying 
spells.

Upon mental status examination, the veteran was cooperative 
and open, with normal mood and speech.  He had no suicidal or 
homicidal thoughts.  His affect was limited in range and 
quality and he exhibited an undertone of anger.  He reported 
that he enjoyed living alone in the cabin and that his temper 
was his worst problem.  He was easily provoked by other 
people.  He complained of no impairment of memory or 
concentration.  He was diagnosed with chronic PTSD and 
assigned a GAF score of 55.

In a January 2000 letter, a counselor from Upper Michigan 
Behavioral Health Services reported that the veteran had 
actively participated in individual therapy since September 
1999.  He was admitted to the program due to PTSD 
symptomatology of anger, hypervigilance, and social 
isolation.  His isolation and his rage had led to 
estrangement from his family and to his inability to work.  
Due to the length and severity of his symptoms, prognosis was 
poor.  

The veteran appeared at a personal hearing before the RO in 
April 2000.  He testified that he had last worked in 1994 or 
1995.  At that time, he was employed at a restaurant and was 
terminated for fighting.  He had performed only occasional 
day labor jobs since that time.  He lost these jobs due to 
verbal and physical altercations.  He lived in isolation on a 
remote island and was snowed in several months per year.  He 
reported minimal contact with his parents, and very rare 
contact with his children and grandchildren.  All three of 
his marriages had been violent.  The veteran reported that he 
was currently completely stressed out and angry.

The veteran was again admitted for inpatient PTSD treatment 
from May to June 2000.  He reported essentially all of the 
same symptoms and it was observed that there had been no 
significant change since his last admission.  Examination 
upon admission found him to be alert and oriented, with fair 
insight and judgment.  He exhibited a blunt affect and 
euthymic mood.  He had no suicidal or homicidal thoughts, nor 
any delusions or hallucinations except those related to 
Vietnam.  He was diagnosed with chronic PTSD and assigned a 
GAF score of 29.

During individual and group psychotherapy, he was partially 
able to desensitize some of his memories, but it was unclear 
whether the changes would maintain over time.  He achieved 
some benefit from therapy, but his symptoms were chronic and 
would continue to interfere with his ability to make a 
satisfactory adjustment outside of the hospital.

The veteran's PTSD has been assigned a 70 percent scheduler 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  Under the rating schedule, a 70 percent 
evaluation is warranted where symptomatology causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Based upon the above subjective complaints and objective 
findings, the Board finds that the symptomatology associated 
with the veteran's PTSD meets the criteria for a 100 percent 
evaluation.  The veteran's symptoms have clearly resulted in 
total occupational and social impairment.  The veteran's 
predominant symptoms appear to be social isolation and rage.  
These symptoms have caused an inability to work and have 
caused him to live in extremely isolated conditions.  The 
private medical opinion in January 2000 confirmed that these 
symptoms led to poor personal relations and unemployability, 
and that the prognosis for improvement was poor.  

The veteran also suffers from debilitating sleep impairment 
and depressive symptomatology.  Both VA inpatient evaluations 
assigned the veteran a GAF score of 29, indicative of the 
inability to function in almost all areas.  The Board is 
aware that the VA examiner assigned a GAF score 
representative of moderate symptoms.  However, this score is 
not supported by the clinical evidence of record.

In summary, the Board finds that the veteran's overall 
disability picture more nearly approximates the criteria for 
a 100 percent evaluation.  See 38 C.F.R. § 4.7 (2000).  The 
Board is cognizant that the veteran does not exhibit some of 
the listed criteria for a 100 percent rating.  However, in 
totality, the veteran's symptoms have caused complete social 
and occupational impairment.  Moreover, as aforementioned, 
the RO found that the veteran was entitled to TDIU based 
entirely upon his service-connected PTSD.  Accordingly, the 
benefit sought on appeal is granted.



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent for PTSD is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

